Citation Nr: 0737538	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
to include the lower spine, both hands and the right knee, to 
include due to an undiagnosed illness.

2.  Entitlement to service connection for headaches with 
fatigue, to include due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his Wife



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to July 
1991, including service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision issued by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2004, the veteran testified at a Board hearing at 
the RO before the undersigned Veterans Law Judge, a 
transcript of the hearing is of record.

In December 2005, this matter was remanded by the Board for 
further evidentiary development.


FINDINGS OF FACT


1. The veteran's active military service included a tour of 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War.

2.  The veteran has a diagnosis of rheumatoid arthritis.

3. There is no competent evidence showing that the veteran 
currently has a chronic disability of multiple joint pain 
which is due to an undiagnosed illness that developed as a 
result of his service in the Persian Gulf War.

4.  The veteran has been diagnosed with headaches of an 
undetermined cause.

5.  Headaches with fatigue as a manifestation of an 
undiagnosed illness is etiologically related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  The veteran's multiple joint pain to include the lower 
spine, both hands, and the right knee are not manifestations 
of an undiagnosed illness; nor were they incurred or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1117, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.317 (2007).

2.  A chronic disability manifested by headaches was incurred 
during the veteran's active duty service. 38 U.S.C.A. §§ 
1101, 1110, 1117,  5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
an April 2007 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
medical records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded VA examinations. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

Service Connection

The veteran contends that he has developed several 
disabilities as a result of active service. The veteran 
argues that he has an undiagnosed illness manifested by 
multiple joint pain and headaches as a result of exposure to 
environmental hazards in the Persian Gulf.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Undiagnosed Illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2007).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002. 
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Entitlement to service connection for multiple joint pain to 
include the lower spine, both hands, and the right knee.

The veteran seeks service connection for multiple joint pain 
to include the lower spine, both hands, and the right knee. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Although the veteran has requisite service in the Southwest 
Asia Theater of Operations, he has been diagnosed with 
rheumatoid arthritis by history. As such, service connection 
pursuant to 38 C.F.R. § 3.317 is not warranted. If signs or 
symptoms are medically attributed to a diagnosed (rather than 
an undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 
1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 
14 Vet. App. 12, 22-23 (2000).  That is, if the veteran has a 
diagnosed illness, by definition he does not have an 
undiagnosed illness.

The Board does note that the veteran had a previous October 
1997 VA diagnosis in regard to his joint pain which was 
diagnosed as joint pain of an undermined cause.  This 
diagnosis, however, was prior to the veteran's diagnosis of 
rheumatoid arthritis for his multiple joint pain.  Further, 
the Board also notes an August 2001 VA Psychiatry Note in 
which the examiner opined that it was possible that any or 
all of the veteran's current problems might be at least 
partly related to such exposures (in the Persian Gulf).  
Service connection, however, may not be based on a resort to 
speculation. Indeed, in Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related to service, is too speculative to 
establish such relationship.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In August 2001, a VA rheumatology note reported the veteran 
had been diagnosed with rheumatoid arthritis approximately 
one to two years prior. The examiner diagnosed the veteran 
with inflammatory arthropathy and questionable rheumatoid 
arthritis.  The most recent VA examination in February 2005 
found the veteran had rheumatoid arthritis by history.   
Therefore, the veteran will be given the benefit of the doubt 
and a current disability will be assumed. The remaining 
question, therefore, is whether there is evidence of an in-
service occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.

The service medical records are devoid of any complaints, 
evidence, or treatment of rheumatoid arthritis.

In a September 2005 VA opinion letter, the examiner stated 
the veteran had multiple joint complaints, but objective 
evaluation by several physicians, including two 
rheumatologists, several orthopedists, and neurologists had 
failed to reveal any objective evidence of joint or 
neuroligcal problems.  The examiner opined that it was as 
likely as not that any disability found was not due to an 
undiagnosed illness.  It was the examiner's opinion that it 
was as likely as not that the diagnosis of seronegative 
rheumatoid arthritis was not the result of active duty.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and rheumatoid arthritis. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's rheumatoid arthritis 
to any event or incident during active military duty.

Therefore, the Board finds that service connection for 
rheumatoid arthritis is not warranted. Rheumatoid arthritis 
was not manifested during service or within one year of 
separation from service and is not shown to be due to an 
undiagnosed illness or a chronic multi-symptom illness. 

In reaching the above conclusions, the Board has not 
overlooked statements to VA from the veteran or his wife. Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability. Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991). Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions. Moray v. Brown, 5 Vet. App. 211 (1993). Therefore, 
the Board assigns more weight to the objective medical 
evidence of record as outlined above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim. Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Entitlement to service connection for headaches with fatigue.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of chronic headaches.

In January 2005, the veteran underwent a VA neurological 
examination in regard to headaches with fatigue.  The 
examiner stated that he believed the headaches were related 
to the multiple situational conditions which have troubled 
the veteran, including his preoccupation with hypo and 
hyperglycemia, the illness of his wife, the annoyance and 
discomfort of the an irreversible condition affecting his 
left knee and the certain knowledge that he has a congenital 
malformation of his lumbar spine.  The examiner noted that he 
did not elicit from the veteran any information about fatigue 
as a cause of the unusual headache that he described.  The 
diagnosis was no neurological disease; non-specific headache 
of undetermined cause; and, hypertrophic degenerative 
osteoarthritis involving the hands.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Accordingly, given the VA examination and testimony from the 
veteran, evidence, both positive and negative, is at least in 
equipoise. Resolving reasonable doubt in the veteran's favor, 
the Board concludes the history, the current complaints, and 
the objective findings are all consistent with an undiagnosed 
illness manifested by headaches.


ORDER

Entitlement to service connection for multiple joint pain to 
include the lower spine, both hands and the right knee is 
denied.

Entitlement to service connection for an undiagnosed illness 
manifested by headaches with fatigue is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


